DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the second direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12, 15, 18, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 4141083) in view of Guibert et al., (US 5107832; hereinafter Guibert) and Arnold (US 20080141681).
Regarding claim 11, Waters discloses (Figures 1-3 and 8) a portable cooling device comprising: a wristband (50), (Col. 6, lines 14-19: although the band is illustrated as a headband, it is to be noted that the band may be of a type to be worn about any portions of the anatomy wherein it is desired to provide a cooling or warming flow of air); and a cooler arranged on said 
Waters fails to disclose said holder having at least one extension extending in the exhaust direction, and said extension being located at least partially within or adjacent the airflow or enclosing the airflow at least partially. However, Guibert teaches (Figure 3) a thermotherapy device in which a holder comprises at least one extension (15) extending in the exhaust direction, said extension (15) being located at least partially within or adjacent the airflow (Col. 6, lines 48-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Waters to include at least one extension, as taught by Guibert, because the modification would maintain the applicator in spaced relation from the localized skin surface of a patient because treated, thereby creating in this relatively narrow space a turbulent air flow zone (Guibert; Col. 6, lines 48-55) for localized therapy.
The Waters/Guibert combination fails to teach a cover provided on said holder and spaced apart from said airflow generator on an outwardly oriented side of said holder when said wristband is in a closed orientation, said cover featuring no openings therethrough and being positioned on an outwardly oriented side of said airflow generator when said wristband is in the closed orientation to define a suction opening lateral to the exhaust direction. However, Arnold teaches (Figure 17) a body cooling device including a cover (casing) provided spaced apart from an airflow generator (1730) on an outwardly oriented side of a wristband when said wristband is in a closed orientation, said cover featuring no openings therethrough and being positioned on an outwardly 
Regarding claim 12, the Waters/Guibert/Arnold combination further teaches (Figures 1-3 and 8) that said cover has at least one air-permeable region, said cover being on an outwardly oriented side of said holder when said wristband is in a closed orientation (Arnold teaches that the cover has a duct, and Water discloses a lateral air-permeable region for airflow to enter the fan region). 
Regarding claim 15, Waters further discloses (Figures 1-3 and 8) that said wristband (50) includes lamellas (32) spanning said suction opening (opening between parts 14 and 30), (Col. 2, line 44 – Col. 3, line 23).
Regarding claim 18, Waters further discloses (Figures 1-3 and 8) that said airflow generator (38) is an axial fan mountable in a breakthrough defined in said holder (10), said breakthrough is configured as a bearing plate with an axis of rotation perpendicular to said bearing plate, as can be seen in Figures 1-3 (Col. Line 44 – Col. 3, line 23).
Regarding claim 22, Waters in view of Guibert teaches the device of claim 11 and that said extension is configured to be heat-conducting. Specifically, Guibert teaches that the extension 
Regarding claim 23, Waters further discloses (Figures 1-3 and 8) that said wristband (50) is provided with a control unit (26) connected to said airflow generator (38), said control unit (26) having a configuration capable of switching said airflow generator (38) between on and off cycles (Col. Line 44 – Col. 3, line 23).
Regarding claim 25, Waters in view of Guibert teaches the device of claim 11 and that said extension has a configuration capable of contacting a skin surface of a wearer of said wristband. Specifically, Guibert teaches that the extension contacts the skin surface of a user (Col. 6, lines 48-55). Therefore, the extension of the modified device must have a configuration capable of contacting a skin surface of a wearer of said wristband.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Waters in view of Guibert, as applied to claim 11 above, and further in view of Strauss (US5802865).
Regarding claim 16, Waters in view of Guibert teaches the device of claim 11, but fails to teach elastic damping elements arranged in contact regions between a housing accommodating said airflow generator and said holder. However, Strauss teaches (Figure 2) a body cooling device in which a holder (20) includes elastic damping elements, which comprise a plastic material. This material is arranged all through the device, including in contact regions between a housing (200) accommodating an airflow generator and the holder (Col. 3, lines 11-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Waters in view of Guibert to include elastic damping elements arranged in contact regions between a housing accommodating said airflow generator and said holder, as taught by .  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Waters in view of Guibert, as applied to claim 11 above, and further in view of Cantin, Jr, (US 8608437; hereinafter Cantin).
Regarding claim 19, Waters in view of Guibert teaches the device of claim 11, but fails to teach that said extension is nozzle-shaped. However, Cantin teaches (Figures 3-4) a body cooling device (100) having a holder (200) which houses a fan (500), wherein the holder includes an extension (300) which is nozzle-shaped and configured to direct airflow emerging from the fan (Col. 2, lines 46-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Waters in view of Guibert to include the exhaust nozzle taught by Cantin because the modification would provide an output of airflow through a directional aperture (Cantin; Col. 2, lines 46-49) to enable more directional cooling over a specific target area. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Waters in view of Guibert, as applied to claim 11 above, and further in view of Chen (US 20080101928).
Regarding claim 20, Waters in view of Guibert teaches the device of claim 11, but fails to teach that said extension is a plurality of extensions provided as webs running perpendicular to a cross-section of said wristband in a closed orientation. However, Chen teaches (Figure 2) a body cooling device having a plurality of extensions provided as webs running perpendicularly to a cross-section a fan ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Waters in view of Guibert such that the said extension is a plurality of extensions provided as webs running perpendicularly to a cross-. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Waters in view of Guibert and Chen, as applied to claim 20 above, and further in view of Carter, (US 5304035).
Regarding claim 20, Waters in view of Guibert and Chen teaches the device of claim 20, but fails to teach that said webs are curved. However, Carter teaches (Figures 2-3) a body cooling device in having webs that are curved (Col. 2, lines 26-34). Specifically, each curved part located between the straight sections of the shroud (34) is a curved web. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Waters in view of Guibert and Chen such that said webs are curved, as taught by Carter, because the modification would provide directionality for the current of air generated by the device (Carter; Col. 3, lines 22-29) to enable more control of the device. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Waters in view of Guibert, as applied to claim 23 above, and further in view of Strauss (US 7721349; hereinafter Strauss II).
Regarding claim 24, Waters in view of Guibert teaches the device of claim 23, but fails to teach a sensor on said surface of said wristband, said sensor being in communication with said control unit, said sensor being located on a surface of said wristband and selected from the group consisting of a pulse sensor, and a temperature sensor. However, Strauss II teaches (Figures 5a-5b) a cooling band which may be provided with a sensor (141) in communication with a control unit (142), said sensor (141) being located on a surface of said band and selected from the group consisting of a pulse sensor, and a temperature sensor (Col. 23, lines 26-40; Col. 27-34: although .
Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Waters in view of Guibert, as applied to claim 11 above, and further in view of Cantin.
Regarding claims 26-28, Waters in view of Guibert teaches the device of claim 11, but fails to teach that said holder includes at least one exhaust nozzle configured to direct airflow emerging from said airflow generator, wherein said exhaust nozzle is configured to direct the airflow emerging from an exhaust opening associated with said airflow generator in a first direction toward the skin surface and then in a second direction parallel to a skin surface of a wearer of said wristband, further wherein said exhaust nozzle is arranged between two of said extension so as to enclose at least a portion of the airflow. However, Cantin teaches (Figures 3-4) a body cooling device (100) having a holder (200) which houses a fan (500), wherein the holder 
Regarding claim 29, the Waters/Guibert/Arnold/Cantin combination teaches the device of claim 26, but fails to teach that said exhaust nozzle includes a plurality of nozzles facing in opposite directions and configured to direct the airflow in the second direction. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Waters/Guibert/Arnold/Cantin combination to include a plurality of nozzles since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B). Furthermore, since the plurality of nozzles would be located in .
Response to Arguments
Applicant’s arguments filed 11/19/2020 regarding amended claim 11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of prior art references Arnold, which teaches a duct casing, which provides a cover around a fan in a cooling wristband.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794